Citation Nr: 1817610	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-32 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to August 17, 2017, and in excess of 50 percent thereafter, for service-connected bilateral plantar fasciitis and bilateral pes planus, with right foot degenerative joint disease and plantar spur (bilateral foot disability). 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1977 to May 1978, with additional service in the Colorado Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In his November 2013 substantive appeal, the Veteran requested a hearing before a Veteran Law Judge.  In February 2018, however, the Veteran's representative indicated that he wished to withdraw his request.  See 38 C.F.R. § 20.704(e) (2017).

In a September 2017 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's disability rating for his bilateral foot disability to 50 percent, effective August 17, 2017.  Where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the AOJ and Board are required to consider entitlement to all available ratings for that condition.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDING OF FACT

In February 2018, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that he wished to withdrawal his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an initial rating in excess of 10 percent prior to August 17, 2017, and in excess of 50 percent thereafter, for service-connected bilateral foot disability have been met.  38 U.S.C. § 7105(d)(5) (2014); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(3).

Here, in a February 2018 statement, the Veteran's representative stated that the Veteran wished to withdraw his appeal.  The Board finds that this statement is clear and unambiguous.  

As such, the Veteran has withdrawn his appeal, and there remain no allegations of error of fact or law for appellate consideration.


ORDER

The appeal is dismissed.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


